Case 2:18-cv-03963-JMA-AYS Document 13 Filed 10/11/18 Page 1 of 3 PageID #: 59



                                     AXELROD LLP
                               830 Third Avenue, Fifth Floor
                                New York, New York 10022
                                     (646) 448-5263
Robert J. Axelrod
rjaxelrod@axelrodllp.com

                                                             October 11, 2018

Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:     Long Island Neurosurgical Associates, P.C. v.
                       Empire Blue Cross Blue Shield
                       Civil Action No. 2:18-cv-03963-JMA-AYS

Dear Judge Azrack:

       Pursuant to ¶ 4(B) of Your Honor’s Local Rules, Plaintiff Long Island Neurosurgical
Associates, P.C. (“LINA”) hereby responds to Defendant Empire Blue Cross Blue Shield’s
(“Empire”) request for a pre-motion conference to set a briefing schedule to allow Empire to file
a motion to dismiss the amended complaint.

       LINA does not object to a pre-motion conference. It does, however, point to the futility of
Empire’s motion to dismiss the Amended Complaint, as discussed below, and therefore objects to
the scheduling of a briefing schedule.

       Empire filed its first pre-motion conference letter on August 15, 2018 to request a briefing
schedule to file a motion to dismiss the complaint. LINA responded on September 5, 2018,
requesting leave to file an amended complaint by September 28, 2018, which it said would moot
the need for a pre-motion conference. LINA filed the amended complaint on September 24, 2018.
On October 5, 2018, this Court entered an order finding as moot Empire’s motion for a pre-motion
conference, noting that LINA had filed an amended complaint.

         Four days later, Empire moves again for a pre-motion conference to set a briefing schedule
to dismiss, this time to dismiss the amended complaint. It makes a single contention why LINA
fails to state a claim for unpaid benefits under § 502(a)(1)(B). It states that “Plaintiff does not
identify any provisions of the Patient’s health benefits plan (the “Plan”) which have allegedly been

 Axelrod LLP                                         Axelrod LLP
830 Third Avenue, 5th floor                          354 North Fourth Avenue
New York, NY 10022                                   Highland Park, NJ 08904
(646) 448-5263                                       (732) 718-6171
Case 2:18-cv-03963-JMA-AYS Document 13 Filed 10/11/18 Page 2 of 3 PageID #: 60



Honorable Joan M. Azrack
October 11, 2018
page 2

violated.” It also states that “it is impossible to determine from Plaintiff’s allegations what
benefits, if any, have been denied and whether the denials were improper under the terms of the
Plan.” Finally, Empire states that the Amended Complaint “does not reference a term that has
allegedly been violated.” These statements are without merit.

        The Amended Complaint, in the section entitled, “Factual Allegations,” very clearly
alleges what benefits have been denied. Paragraph 13 alleges these six procedures by CPT code,
amount billed and paid amount (and therefore the amount left under-reimbursed). Paragraphs 14-
15 allege that Empire gave incorrect, unreasonable and invalid reasons for these denials.

        Paragraph 16 sets out (and quotes from) the Plan language respecting reimbursement for
non-participating providers such as LINA. It states: the “Allowed Charge” under the Plan is
defined as the “lesser of the amount that the Fund would have paid an Empire Blue Cross/Blue
Cross Preferred Provider for the procedure or the provider’s actual charge for the procedure.” This
means that the Plan promised to pay the lesser of LINA’s actual charge or what Empire paid its
participating providers for these procedures.

        The Amended Complaint goes on to allege that given the expertise necessary to perform
the surgery necessary for this patient and its complexity, there were no neurosurgeons in Empire’s
network. Am. Compl. ¶ 17. Consequently, Empire should have paid LINA its actual charge, Am.
Compl. ¶ 18, or alternatively, Empire should have offered LINA a Single Case Agreement. Am.
Compl. ¶ 20.

       The Amended Complaint indisputably identifies the provision of the Patient’s Plan that
was violated and quantifies the unpaid benefits. These are the opposite of conclusory allegations.
Given this, Empire’s proposed motion to dismiss the amended complaint claiming its allegations
are merely conclusory would be futile.

         Empire reserves its rights to assert additional arguments, “yet to be discovered.” It should
not be permitted to assert additional arguments beyond those set out in its pre-motion conference
letter. The purpose of a pre-motion conference is to determine whether it is necessary to set a
briefing schedule on the requested motion, as described in the letter requesting the conference.
Reserving rights to assert additional arguments negates the entire purpose of the pre-motion
conference procedure. LINA respectfully requests that Empire not be permitted to assert
additional arguments in the event that the Court does set a briefing schedule.

       For the reasons set out above, LINA respectfully (1) does not object to the requested pre-
motion conference; and (2) objects to setting a briefing schedule on Empire’s requested motion to
dismiss because such a motion would be futile.

 Axelrod LLP                                          Axelrod LLP
830 Third Avenue, 5th floor                           354 North Fourth Avenue
New York, NY 10022                                    Highland Park, NJ 08904
(646) 448-5263                                        (732) 718-6171
Case 2:18-cv-03963-JMA-AYS Document 13 Filed 10/11/18 Page 3 of 3 PageID #: 61




Honorable Joan M. Azrack
October 11, 2018
page 3
                                               Respectfully submitted,

                                               /s/ Robert J. Axelrod

                                               Robert J. Axelrod

cc:   Counsel of record via ECF




 Axelrod LLP                             Axelrod LLP
830 Third Avenue, 5th floor              354 North Fourth Avenue
New York, NY 10022                       Highland Park, NJ 08904
(646) 448-5263                           (732) 718-6171
